IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


EDWARD GRAZIANO,                              : No. 5 EM 2016
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
NANCY GIROUX, CUSTODIAN (DOC),                :
                                              :
                    Respondents               :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2016, the Application for Extraordinary

Relief Pursuant to King’s Bench Authority is DENIED.

      It is noted that the Court of Common Pleas of Philadelphia County has not yet

adjudicated Petitioner’s April 2013 petition. The Prothonotary is thus DIRECTED to

serve this order on the President Judge of the Court of Common Pleas of Philadelphia

County.

      Justice Eakin did not participate in the consideration or decision of this matter.